DETAILED ACTION
Status of Claims

1. 	Applicant's amendment of claims 9 and 14, and cancellation of claims1-8 and 13 in “Claims -01/11/2021” with “Amendment/Req. Reconsideration-After Non-Final Reject - 01/11/2021”, have been acknowledged by Examiner.
This office action considers claims 9-12 and 14-20 pending for prosecution, wherein claims 14-20 are withdrawn from further consideration, and claims 9-12 are presented for examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (2b; Fig 3B; [0029]) = (element 2b; Figure No. 3B; Paragraph No. [0029]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 9-12 are rejected under 35 U.S.C.103 as being unpatentable over Minoura et al. (US 20140092637 A1, of record; hereinafter Minoura), in view of Akiyama et al. (US 20130193485 A1; hereinafter Akiyama), further in view of Ahn et al. (US 20140035044 A1, of record; hereinafter Ahn), Ishii (US 20120018735 A1, of record; hereinafter Ishii) and Aoki (US 20120126287 A1, of record; hereinafter Aoki).
Regarding claim 9, Minoura teaches a semiconductor device (see the entire document, specifically Fig. 3B; [0026+], and as cited below), comprising:
a compound semiconductor layer (2b; Fig. 3B; as cited in [0029]) disposed on a substrate (1; as cited in [0030]); 
a first protection layer (3; as cited in [0038]) disposed on the compound semiconductor layer (2b); 
a second protection layer (9; as cited in [0065]) disposed on the first protection layer (3);  BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 15/918,578Docket No.: 0941-3767PUS1 Reply dated February 28, 2020Page 4 of 10 Reply to Office Action of December 27, 2019 
a source electrode (7; as cited in [0064]), a drain electrode (8) and a gate electrode (4) penetrating the second protection layer (9; as cited in [0065]) and the first protection layer (3; as cited in [0065]) and on the compound semiconductor layer (2b), wherein the gate electrode (4) is disposed between the source electrode (7) and the drain electrode (8); 
(see below for “a doped compound semiconductor region disposed between”) the gate electrode (4; Fig, 3B; as cited in [0064]) and the compound semiconductor layer (2b; Fig. 3B; as cited in [0029]), wherein (see below for “the doped compound semiconductor region is embedded in”) the first protection layer (3; Fig. 3B; as cited in [0038]).
As noted above, Minoura does not expressly disclose “a doped compound semiconductor region disposed between (the gate electrode and the compound semiconductor layer), (wherein) the doped compound semiconductor region is embedded in (the first protection layer)”.
Akiyama teaches a compound semiconductor device ([Abstract]), wherein (Fig. 13; [0038+]) gate electrode (108g; Fig. 13; as cited in [0041]) penetrates protective film (107; [0073]) and insulating film (132; [0073]), where the gate electrode (108g; [00673]) is formed over the insulating film (132; [0073]) so as to be in contact with the two-dimensional electron gas suppressing layer (105; [0073]) through an opening, where the two-dimensional electron gas suppressing layer (105; [0073]) is formed over the electron supply layer (104; [0041]; a compound semiconductor layer), where the two-dimensional electron gas suppressing layer (105; [0073]) is covered and embedded in protective film (107; [0073, 0038]), where the two-dimensional electron gas suppressing layer (105; [0073]) is a doped p-type GaN layer ([0041]). 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Akiyama’s two-dimensional electron gas suppressing layer into Minoura’s device, and thereby, modified Minoura’s (by Akiyama) device will have 
a doped compound semiconductor region (Akiyama 105; Fig. 13; as cited in [0073, 0041]) disposed between the gate electrode (Minoura 4; Fig, 3B; as cited in [0064]) and the compound semiconductor layer (Minoura 2b; Fig. 3B; as cited in [0029]), wherein the doped compound semiconductor region (Akiyama 105; Fig. 13; as cited in [0073, 0041]) is embedded in the first protection layer (Minoura 3; Fig. 3B; as cited in [0038]).
The ordinary artisan would have been motivated to modify Minoura in the manner set forth above, at least, because this inclusion provides a two-dimensional Akiyama [0040]).
Modified Minoura (by Akiyama) further teaches
a first field plate (Minoura 5; as cited in [0064]) disposed between the gate electrode (Minoura 4) and the drain electrode (Minoura 8), wherein the first field plate (Minoura 5) penetrates the second protection layer (Minoura 9) and is on the first protection layer (Minoura 3); and 
(see below for “a second field plate disposed between”) the drain electrode (Minoura 8; as cited in [0064]) and the first field plate (Minoura 5; as cited in [0064]) and on the second protection layer (Minoura 9; as cited in [0065]), wherein the gate electrode (Minoura 4; as cited in [0064]), the first field plate (Minoura 5; as cited in [0064]) (see below for “and the second field plate”) are separated from each other, wherein a bottom surface of the first field plate (Minoura 5; see [0064]) lands on a top surface of the first protection layer (Minoura 3; as cited in [0065]), (see below for “ and a bottom surface of the second field plate lands on”) a top surface of the second protection layer (Minoura 9; as cited in [0065]), wherein the gate electrode (Minoura 4; as cited in [0064]) includes an upper portion (see below for “covering”) the top surface of the second protection layer (Minoura 9; as cited in [0065]).
As noted above, modified Minoura (by Akiyama) does not expressly disclose “a second field plate disposed between (the drain electrode and the first field plate layer and on the second protection layer), (wherein the gate electrode, the first field plate) and the second field plate (are separated from each other), (wherein a bottom surface and a bottom surface of the second field plate lands on (a top surface of the second protection layer)”.
However, in the analogous art, Ahn teaches a field-effect transistor ([Abstract]), wherein (Figs. 2A-2I; [0026+]) field electrode (30c; Fig. 2I; [0036]) is in between field electrode (30b) and drain layer (23), where field electrode (30c) is on top of insulating film (27) and adjacent to field electrode (30b).
Another analogous art Ishii suggests the benefit of such having a second field plate in between the a first field plate and a drain electrode and formed on the upper face of a second nitride film in paragraph [0040] as the device of FIG. 5 may be beneficial in that the second field plate (48; Fig. 5; [0040]) is formed between the first field plate (30) and the drain electrode (22), while the second field plate (48) is formed on the upper face of the second nitride film (32).  With this arrangement, a greater field reduction effect between the gate electrode (24) and the drain electrode (22) can be achieved.
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Ahn’s field electrode that is in between another field electrode and a drain layer and formed above an insulating layer into modified Minoura’s (by Akiyama) device, and thereby, modified Minoura’s (by Akiyama and Ahn) device will have 
a second field plate (Ahn 30c; Fig. 2I; as cited in [0036]) disposed between the drain electrode (Minoura 8; Fig. 3B; as cited in [0064]) and the first field plate [[layer]] (Minoura 5; as cited in [0064]; see section 2, above; Claim Objection) and on the second protection layer (Minoura 9; as cited in [0065]), wherein the gate electrode Minoura 4; Fig. 3B; as cited in [0064]), the first field plate (Minoura 5; as cited in [0064]) and the second field plate (Ahn 30c; Fig. 2I; as cited in [0036]) are separated from each other, wherein a bottom surface of the first field plate (Minoura 5; see [0064]) lands on a top surface of the first protection layer (Minoura 3; as cited in [0065]), and a bottom surface of the second field plate (Ahn 30c; Fig. 2I; as cited in [0036]) lands on a top surface of the second protection layer (Minoura 9; as cited in [0065]).  
The ordinary artisan would have been motivated to modify Minoura in the manner set forth above, at least, because this inclusion provides a second field electrode formed between the first electrode and the drain electrode, and the second field electrode on an upper surface of a nitride film layer, where this arrangement allows for a greater field reduction effect between the gate electrode and the drain electrode (Ishii [0040]).
Still, modified Minoura (by Akiyama, Ahn and Ishii) does not expressly disclose “(wherein the gate electrode includes an upper portion) covering (the top surface of the second protection layer)”.
However, in the analogous art, Aoki teaches a compound semiconductor device ([0004]), wherein (Fig. 9; [0020+]) a gate electrode (5; Fig. 9 in view of Fig. 8; as cited in [0039]) penetrating the6 second insulation film (72) and the first insulation film (71), where the gate electrode (5; Fig. 9; as cited in [0039]) covers a top surface of the second insulation film (72).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Minoura’s gate electrode structure with Aoki’s gate electrode structure, and thereby, modified Minoura’s (by Akiyama, Ahn, Ishii, and Aoki) device will have wherein the gate electrode (Minoura 4; Fig. 3B; as cited in [0064] in view of structure of Aoki 5; Fig. 9; as cited in [0039]) includes an upper portion covering the top surface of the second protection layer (Minoura 9; as cited in [0065]).
The ordinary artisan would have been motivated to modify Minoura in the manner set forth above, at least, because this inclusion provides a gate electrode that penetrates the second insulation film (Aoki [0039]), where the gate electrode has wide upper portion that rests on the second insulation film, which provides the gate electrode further support and helps embed it with in the second insulation film and on top of the semiconductor layer.
Regarding claim 10, modified Minoura (by Akiyama, Ahn, Ishii, and Aoki) teaches all of the features of claim 9.
Modified Minoura (by Akiyama, Ahn, Ishii, and Aoki) further teaches wherein the gate electrode (Minoura 4; Fig. 3B; see [0050] in view of [0046-0049], where the gate electrode 4 comprises of gold), the first field plate (Minoura 5; Fig. 3B; see [0050] in view of [0046-0049], where the field plate electrode 5 comprises of gold) and the second field plate (Ahn 30c; Fig. 2I; as cited in [0036], where field electrode 30c comprises of a metal) are formed of (see below for “a same”) metal material layer.  
As noted above, modified Minoura (by Akiyama, Ahn, Ishii, and Aoki) does not expressly disclose “(wherein the gate electrode, the first field plate and the second field plate are formed of) a same (metal material layer)”, though modified Minoura (by Ahn and Ishii) teaches that the gate electrode (Minoura 4; see [0050] in view of [0046-0049]; gold), the first field plate (Minoura 5; see [0050] in view of [0046-0049]; gold) Ahn 30c; see [0036]; metal) are all formed of a metal material.
However, in the analogous art, Ishii further teaches a semiconductor device that has a field plate formed on a silicon nitride film between a gate electrode and a drain electrode ([0003]), wherein (Fig. 5; [0014+]) the second field plate (48; Fig. 5; [0040]) is formed between the first field plate (30) and the drain electrode (22), while the second field plate (48) is formed on the upper face of the second nitride film (32), where the gate electrode (24; [0020]) comprises of gold, the first field plate (30; [0021], Claim 9) comprises of gold, and the second field plate (48; [0037], Claim 9) comprises of gold.
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to substitute modified Minoura’s (by Akiyama, Ahn, Ishii, and Aoki) second field electrode material comprising of a metal with Ishii’s second field plate material comprising of a gold, because they have equivalent properties, as recognized by Ishii’s second field plate material ([0037], Claim 9) comprising of gold, which is a metal, whereas modified Minoura’s (by Akiyama, Ahn, Ishii, and Aoki) field electrode material comprises of a metal. It has been held that the substitution of one prior teaching by another art supports an obviousness rejection, as in the instant case, the equivalency is being recognized in the prior art, and the substitution is then within the level of ordinary skill in the art. [MPEP 2144.06.II], 
and thereby, modified Minoura (by Akiyama, Ahn, Ishii, and Aoki) device will have wherein the gate electrode (Minoura 4; Fig. 3B; see [0050] in view of [0046-0049], where the gate electrode 4 comprises of gold), the first field plate (Minoura 4; Fig. 3B; see [0050] in view of [0046-0049], where the field plate electrode 5 comprises of gold) Ahn 30c; Fig. 2I in view of the material of Ishii [0037], Claim 9, where the second field plate comprises of gold) are formed of a same metal material layer.
Regarding claim 11, modified Minoura (by Akiyama, Ahn, Ishii, and Aoki) teaches all of the features of claim 9.
Modified Minoura (by Akiyama, Ahn, Ishii, and Aoki) further teaches wherein a material of the second protection layer (Minoura 9; as cited in [0065]; silicon oxynitride) is different from a material of the first protection layer (Minoura 3; as cited in [0038]; silicon nitride).  
Regarding claim 12, modified Minoura (by Akiyama, Ahn, Ishii, and Aoki) teaches all of the features of claim 9.
Modified Minoura (by Akiyama, Ahn, Ishii, and Aoki) further comprising (see below for “an interconnection structure disposed over”) the second protection layer (Minoura 9; Fig. 3B; as cited in [0065]), wherein the first field plate (Minoura 5; Fig. 3B; as cited in [0064]) and the second field plate (Ahn 30c; Fig. 2I; as cited in [0036]) (see below for “are in electrical connection with”) the source electrode (Minoura 7; as cited in [0064]) (see below for “through the interconnection structure”).  
As noted above, modified Minoura (by Akiyama, Ahn, Ishii, and Aoki) does not expressly disclose “an interconnection structure disposed over (the second protection layer, wherein the first field plate and the second field plate) are in electrical connection with (the source electrode) through the interconnection structure”, though modified Minoura (by Ahn and Ishii) teaches forming wirings connected to source electrode Minoura 7; as cited in [0064]), and electrical connection of the field plate electrode (Minoura 5; as cited in [0064]) with the source electrode (Minoura 7; as cited in [0064]).
However, in the analogous art, Aoki further teaches a compound semiconductor device ([0004]), wherein (Fig. 13; [0020+]) a shield electrode (8; Fig. 13; see [0056, 0059, 0054, 0045], where it states that the shield electrode 8 has the same structure using the same material as the gate electrode 5, where the gate electrode 5 comprises of nickel-gold (NiAu) or the like; and as cited in [0020] of the “Specification” of the instant application on 03/12/2018, the metal material layer 120 may be gold or nickel or a combination thereof; thus, the shield electrode 8 cited in [0054, 0059] of Aoki comprises of the same material of the field plate of the instant invention; thus, shield electrode 8 is construed as a field plate) and a field plate electrode (6; Fig. 13 in view of Fig. 5; as cited in [0056, 0036]) are electrically connected to a source electrode (3; [0056]) through a wiring layer (9) formed over insulating layer (7; [0055]).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Aoki’s wiring layer that connects field plates to the source electrode and formed over an insulating film into modified Minoura’a (by Akiyama, Ahn, Ishii, and Aoki)  device, and thereby, modified Minoura’s (by Akiyama, Ahn, Ishii, and Aoki) device will have an interconnection structure (Aoki 9; Fig. 13; as cited in [0056]) disposed over the second protection layer (Minoura 9; Fig. 3B; as cited in [0065]), wherein the first field plate (Minoura 5; Fig. 3B; as cited in [0064]) and the second field plate (Ahn 30c; Fig. 2I; as cited in [0036]) are in electrical connection with the source electrode (Minoura 7; as cited in [0064]) through the interconnection structure (Aoki 9; Fig. 13; as cited in [0056]).
Minoura in the manner set forth above, at least, because this inclusion provides a wiring layer that electrically connects the field plates to the source electrode that will lower the miller capacitance of the compound semiconductor device, where the capacitance between the gate electrode and the drain electrode is reduced (Aoki [0048, 0058]).
Response to Arguments
Applicant's arguments filed in the “Applicant Arguments/Remarks Made in an Amendment” on 01/11/2021 have been fully considered, but they are not persuasive, because of the following: the Applicant's amendment of claim 9 necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders the Applicant's arguments moot. 
Please see the analysis of rejection for claims 9-12 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 

/OMAR F MOJADDEDI/Examiner, Art Unit 2898